Citation Nr: 1621907	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for anxiety disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a July 2008 rating decision, the RO granted service connection for anxiety disorder as secondary to a service-connected right shoulder disability, and assigned a 10 percent disability rating.  In January 2010, VA received from the Veteran a claim for service connection for PTSD.  In a September 2010 rating decision, the RO granted service connection for PTSD and recharacterized the Veteran's psychiatric disorder as anxiety disorder with PTSD; a 10 percent disability rating was confirmed and continued.  The Veteran appealed that disability rating.

In February 2015, the Board remanded the claim for additional evidentiary development and readjudication.  The matter has been returned to the Board for consideration.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

During the appeal period, neither the lay nor the medical evidence more nearly reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety disorder with PTSD.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for anxiety disorder with PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.125, 4.126, 4.130, Diagnostic Code 9400, 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a February 2010 letter, prior to the rating decision on appeal.  VA sent a supplemental notice letter in March 2010 on the claim for service connection for PTSD.  This appeal arises from the Veteran's disagreement with the evaluation assigned following the grant of service connection for PTSD, which is rated as part of the previously established anxiety disorder.  In such cases where service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  It is noted that the July 2012 Statement of the Case included the General Rating Formula for Mental Disorders.  There has been no allegation of any notice defect in this matter.  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in the VCAA notice.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in September 2010 and April 2015, which are sufficiently detailed to allow for an evaluation of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Finally, the Board finds substantial compliance with the requirements articulated in the Board's February 2015 remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, VA obtained the requested updated VA treatment records, provided the Veteran with a new VA examination, and readjudicated the claim.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks an evaluation in excess of 10 percent for mental disorder.  He argued that his PTSD symptoms warranted a separate rating from his anxiety symptoms.  See Notice of Disagreement (October 28, 2010).  See also, VA Form 9 (August 28, 2012).  In support of his appeal, he submitted private medical evidence and a lay statement from his wife.  His wife's statement reflects that the Veteran had strange behavior described as nightmares, restless sleep, talking in his sleep, profuse sweating, and teeth grinding.  She reported that he spoke English and Korean in his sleep.  She reported that he had sleep disturbance (difficulty falling asleep and poor sleep quality) that worsened his temper and ability to calm himself; and that the Veteran was very bothered by the loudspeaker of a nearby auto dealership.  She noted that his medications helped with nightmares but he did not take this during the day.  See Buddy/Lay Statement (March 4 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

All mental disorders are evaluated pursuant to 38 C.F.R. § 4.130 under the general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411.  The schedule provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is provided when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, along with the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

B.  Factual Background

VA psychiatric treatment records dated in April 2008 reflect GAF scores for 65.  In April 2008, the Veteran reported that he attended college from 1988 to 1991, but did not graduate; and that he was re-applying to college for a nursing program.  He reported that he worked in the nursing field after service.  He reported enjoyment of social activities in addition to solitary activities, such as, golf and fishing.  He reported that he was married with 3 children.  He described his wife as "great" and his children as "terrific."  He complained of shoulder and financial problems.  He reported intrusive thoughts about his past performance in school.  He reported mood symptoms of depression and low self-esteem.  Mental status exam showed no abnormality of general appearance, psychomotor function, attitude, affect, mood, attention, orientation, thought process/content, judgment, intelligence, or memory.  The examiner noted moderate sleep impairment that "interferes with daytime activities and may contribute to overall feelings of anxiousness."  The Veteran denied panic attacks.  He had fair impulse control and no episodes of violence.

March 2009 and September 2009 VA treatment notes reflect GAF scores for 72 and 73, respectively.  Symptoms included sleep disturbance (dreams and difficulty falling/staying asleep); anxiety from hearing loud speakers; and difficulty controlling temper.  The September 2009 note reflects complaints of lack of memory and concentration along with irritability "at times."  The March 2009 and September 2009 notes show good appetite and sleep.  Mental status exams reflect that the Veteran was oriented in all spheres and that he was alert with good concentration.  There was normal mood and affect; no delusions/hallucinations; and no suicidal/aggressive thoughts.  An April 2010 VA psychiatry note reflects a GAF score for 76.  The Veteran complained that his medications ran out.  There was no change in mental status exam findings.  It was noted that the Veteran worked full time at a VA medical facility.

Private medical evidence was submitted in support of the appeal from the Veteran.  A private psychiatric evaluation by Dr. L dated in January 2010 reflects a diagnosis PTSD related to service.  Symptoms included of flashbacks to Korean loudspeakers when hearing a loud speaker near his home.  The examiner concluding that the Veteran had "significant depression" referencing findings from the Beck Depressive Inventory that included self-report of feelings of discouragement about the future and failures about the past; diminished pleasure; feelings of guilty, disappointment, and worthlessness; crying "over every little thing;" feeling restless or agitated; loss of interest in other people; difficulty making decisions; loss of energy; lessened sleep with irritability; and inability to concentrate due to tiredness or fatigue.  The examiner concluded that the Veteran had moderate to severe anxiety symptoms based on the Veteran's Beck Anxiety Inventory responses which showed included the Veteran's self-report of generalized anxiety and panic attacks when he has flashbacks, which results in dissociation and breaks with reality.  The examiner identified PTSD symptoms of avoidance, difficulty falling/staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner summarized the Veteran's symptoms as:  Alteration in sleep; poor concentration; distractibility; anxiety; social anxiety; isolation; decreased self-esteem; binging; delusions; mood swings; alteration in appetite; memory loss; impulsivity; hopelessness; obsessive thoughts; flashbacks; and anger.  

Report of VA examination dated in September 2010 reflects a diagnosis for PTSD and a GAF score for 70.  The Veteran reported symptoms of anxiety along with intrusive thought and memories of the "battlefield" that decreases significantly when he takes his medication.  He reported attending group counselling that he believed was beneficial.  He reported a longstanding marriage that was "going along well."  He described a good relationship with his daughter and family, and reported that he felt comfortable in social settings.  He noted that he was on a bowling team for years; he has some outside friends; he goes to group therapy; he went back to college for several years; and he had taught some college classes.  Mental status exam showed adequate hygiene and the appearance of good physical health.  The Veteran was oriented.  There was no impairment of thought process or content.  There was no impairment of speech, or evidence of ritualistic behavior.  The examiner commented that the Veteran had mildly impaired occupational functioning when he takes his medications, which is demonstrated by his entering college after service, his teaching classes, and long-term employment.  The examiner noted that his symptoms included avoidance of stimuli associated with trauma, and persistent symptoms of increased arousal (difficulty falling/staying asleep; irritability or outburst of anger; difficulty concentrating; hypervigilance; and exaggerated startle response).

A letter dated October 2010 from Dr L reflects that the Veteran has a primary diagnosis of PTSD because he is a "Korean Combat Veteran," and that he has associated anxiety and depression.  He did not agree with the VA diagnosis of anxiety disorder with PTSD associated with dislocation right shoulder (non-dominant) status post reduction.

A February 2014 VA psychiatry note reflects that the Veteran denied any specific complaints/problems and a GAF of 70 was assigned.  He reported improved nightmare symptoms after increased medication dosage but continued "odd" dreams (i.e. interviewing Nancy Regan; passing wind; being in college and there's a tornado and a naked man arrives with an egg whom he insists is his mother).  The examiner commented that the dreams seemed to be "vaguely anxious or helpless in nature, but none scared him enough to wake him from sleep."  The Veteran denied any symptoms of low mood, but had continued "jumpiness" around loud speakers.  On mental status evaluation, no abnormalities were noted.

A December 2014 VA psychiatry note reflects a GAF score for 65.  Symptoms were sleep impairment (insomnia); irritability (explosive temper with destruction of property but no assaultive behavior); generalized anxiety (feeling "on edge" with panic attacks once a week.  The Veteran reported that things were going well and his medication had helped him.

A January 2015 psychiatry note shows that the Veteran was married, employed, and domiciled.  A GAF of 65 was assigned.  He complained of nightmares related to his service in the Korean demilitarized zone and jumpiness when hearing loudspeakers.  He reported past symptoms of depression, low mood, excessive sleep, and decreased appetite.  Mental status exam showed no abnormality of appearance, eye contact, motor activity, speech, or though process.  There were no delusions/hallucinations or suicidal/aggressive thoughts.  There was no obsessive/compulsive behavior.  The Veteran was alert and oriented in all spheres (person, place, and time), with good concentration, immediate recall, recent/remote memory, insight, and judgement.

Report of VA examination dated in April 2015 reflects a diagnosis for unspecified anxiety disorder with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he owned a home where he lived with his wife and three children.  He denied a close relationship with his siblings.  He reported performing stand-up comedy but had cut back on shows due to conflicts with family activities.  He noted participating in school and church events; that he enjoyed lifting weights; and he had regular contact with two close friends.  The Veteran had a state job in mental health facility as a security officer since March 2011; he previously worked for a VA facility as a nursing assistant for 9 years-leaving for increased pay and benefits.  Objectively, Veteran arrived on time and appropriately dressed.  He maintained good eye contact and responded appropriately throughout the examination.  There were no obvious difficulties with speech, concentration, orientation or fund of knowledge.  Veteran appeared to provide an accurate representation of his current mental health status.  The examiner commented that the Veteran's symptoms are currently well-controlled and "minimally impairing" to daily functioning.

C.  Analysis

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for anxiety disorder with PTSD.  During the appeal period, neither the lay nor the medical evidence more nearly reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety disorder with PTSD.  38 C.F.R. § 4.7.

The Veteran's symptoms appear controlled with medication and have not caused more than mild interference with occupational functioning.  Notably, the Veteran has not complained of any interference with his occupational and social functioning during his VA treatment visits or on his VA mental disorder examinations.
VA treatment records and examination reports show that the Veteran's variously reported symptoms during this appeal that included anxiety, depression and  low mood with excessive sleep, decreased appetite, dreams, difficulty falling/staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The severity, frequency, and duration of symptoms do not more roughly approximate those for the next higher rating.

With regard to anxiety, the evidence shows that this symptom has not interfered with occupational or social functioning.  Although the Veteran reported during a December 2014 VA follow-up that he had panic attacks once a week, the evidence of record as a whole shows no other report of panic attacks, to include on subsequent VA examination in April 2015, and no report by the Veteran as to any occupational or social impairment caused by what he reported to be panic attacks.  Notably, on VA examination in April 2015, the Veteran reported performing stand-up comedy and involvement in family and church activities with no report of anxiety or panic attacks.  These social activities, coupled with the absence of any report of interference with occupational or social functioning due to anxiety or "panic attacks" suggests that the symptoms is not so severe, or frequent or long in duration as to cause the occupational and social impairment contemplated by the next higher rating.

With regard to depression to include low mood and excessive sleep, the evidence suggests that these symptoms have not resulted in intermittent periods of inability to perform occupational tasks.  There is no indication that the Veteran has missed work due to such symptoms, or has been unable to complete occupational tasks due to depression, low mood, or excessive sleep.  The Board observes that, during this appeal, the Veteran's has not lacked the motivation or the energy to pursue a nursing degree, maintain long-term and steady employment, seek out and obtain better employment, or engage in social activities with family, church, and close contacts.

With regard to the Veteran's report of dreams, difficulty falling/staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response, the evidence suggests that these symptoms have not resulted in intermittent periods of inability to perform occupational tasks.  The Veteran has maintained steady employment during the appeal and left a job for greater benefits, not because of any interference caused by his symptoms.  Also, while the Veteran's wife statement reflects that the Veteran's sleep difficulties with attendant irritability and temper have been noticed by her, she has not indicated that this has impacted the closeness of the Veteran's relationship to her or others, or prevented the Veteran from performing work tasks at times.
While the Veteran has reported decreased appetite, the medical records mostly show good appetite and there is no indication that, even accepting this as a symptom of mental disorder, causes occupational and social impairment.  Likewise, although the Veteran has reported some memory problems, the evidence suggests that this may be related to his impaired sleep, which the Veteran reports is improved with medication; moreover, neither the VA treatment records nor VA examination reports during this appeal show short-term or long-term memory deficits.

The record reflects that the Veteran is particularly bothered by loudspeakers used by a nearby commercial business.  The loudspeakers appear to cause anxiety and remind the Veteran of those used by the North Koreans while he served in the DMZ during service.  However, there is no indication that this causes more than mild and transient symptoms, or that it causes occasional decrease in work efficiency and intermittent periods of inability to perform work tasks on review of the VA treatment records and VA examination reports.

The Board has considered the GAF scores, which mostly 65 to 70.  This score is consistent with the Veteran's reported symptoms and examiners' clinical findings for mild symptoms.  These scores are not indicative alone of symptomatology commensurate with the next higher evaluation.

The Board has further considered the private medical evidence submitted by the Veteran from Dr. L.  It is notable that Dr. L. used the terms "moderate" and "severe" to describe certain symptoms of the Veteran's PTSD.  The Board also acknowledges that the doctor described the Veteran as having significant depression.  In this regard, the words such as mild, moderate, severe, and pronounced are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6  (2015).  Here, the Board finds the findings of Dr. L. to be of little probative value given that the examiner's description of symptoms and GAF score appear to be significantly out of proportion to the numerous VA evaluations performed both before and after Dr. L's letters.  Furthermore, Dr. L.'s findings are essentially limited to describing symptoms, and discussing the Veteran's experiences with VA, rather than providing any overall conclusions or discussion as to the degree of occupational and social impairment that has resulted from his symptoms.

The Board assigns greater probative value to the VA treatment records and VA examination reports.  Notably, the VA mental disorder evaluations have specifically considered the VA general rating formula for mental disorders and concluded that the symptoms were more consistent with the criteria for a 10 percent evaluation based on occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  The VA treatment records and VA examination reports are highly probative as they were prepared by skilled, neutral medical professions after in-person evaluation of the Veteran.  Also, the VA examination reports are more probative as these included a review of the claims file.  The VA examination report findings are further supported by the mental status evaluation and symptoms reported by the Veteran.

The weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's mental disorder, regardless of how it is diagnosed.  The Board has not excluded any symptoms from consideration.  The lay and medical evidence do not more nearly approximate the severity, frequency, or duration of symptoms contemplated for the next higher disability rating.  The Veteran is competent and credible to report the severity, frequency, and duration of his symptoms.  Layno, supra.  Furthermore, the Board generally accepts that the Veteran's report of symptoms is credible.  However, the evidence of frequency, severity, and duration of psychiatric symptoms, to include the length of remissions, and capacity for adjustment during periods of remission does not approximate the criteria for an evaluation in excess of 10 percent.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and VA medical evidence are highly probative.  However, although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the more probative medical findings do not meet the schedular requirements for a higher evaluation than assigned.

The Board has considered the Veteran's contention that separate evaluations are warranted for anxiety and PTSD.  However, both disabilities are evaluated under the same schedular criteria set out in VA's general rating schedule for mental disorders, 38 C.F.R. § 4.130, and separate evaluations under different diagnostic codes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (An evaluation of the same disability or the same manifestations under various diagnostic codes is prohibited).  Therefore, a numeric evaluation for PTSD as separate from anxiety is not warranted.

Accordingly, as the weight of the evidence is against the claim, an increased evaluation is denied.  Because the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Lastly, because the Veteran's disorder did not meet the criteria for a higher rating than assigned at any point during this appeal, a staged rating is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).


D.  Other Considerations

The Board has reviewed the record.  The Board finds that the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected disabilities.  In fact, the record shows that the Veteran has been employed in more than marginal work during this appeal.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.

Significantly, the symptoms listed in the rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, an analysis of the Veteran's mental disorder claim is not limited solely to whether the symptoms listed in the rating scheme are exhibited; instead, consideration is given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  As such, the diagnostic criteria for anxiety disorder with PTSD contemplates the overall effect of the Veteran's symptomatology on his occupational and social functioning and are not limited to those symptoms specifically described in the ratings criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).  The Court has repeatedly stated that the ratings criteria for PTSD address all symptomatology attributable to the service-connected disorder, including symptoms that are not specifically enumerated in the diagnostic code.  Phrased differently, the ratings criteria are broad enough to address any symptomatology, no matter how exceptional the disability picture.  

Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, there is no suggestion or contention that the anxiety with PTSD, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Again, the Board as discussed above has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 10 percent for anxiety disorder with PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


